internal_revenue_service department of the treasury index no washington d c person to contact telephone number refer reply to cc dom p si'5 - plr-119418-99 date jan legend partnership state project seller original owner t l mortgagee d i o o q d i a t i re plr-119418-99 dear this letter responds to partnership’s authorized representative's letter dated date and subsequent correspondence submitted on behalf of partnership requesting a private_letter_ruling that will waive for the project the ten- year holding_period requirement for existing buildings of sec_42 of the internal_revenue_code under the authority of the exception for the acquisition of certain federally-assisted buildings provided in sec_42 partnership has made the following representations facts partnership is a state limited_partnership that was organized to purchase rehabilitate and operate the project as low-income_housing finance a portion of the project with tax-exempt_bonds subject_to the bond volume_cap under sec_146 and receive an allocation of low-income_housing tax_credits pursuant to sec_42 upon securing the bond issuance and allocation of low-income_housing credits partnership will acquire and rehabilitate the project in conformance with sec_42 d b iv and sec_42 partnership intends to the project is currently owned by seller which acquired the project ona the original owner of the project was original owner which developed the project in b original owner executed a mortgage note dated c principal_amount of dollar_figured in favor of mortgagee in the original on e partnership entered into a purchase agreement to acquire the project the purchase_price for the project is dollar_figuref the outstanding balance owed under the existing mortgage note as of g was approximately dollar_figureh under the purchase agreement partnership may either assume or pay off the mortgage note on its acquisition of the project partnership expects to assume and will agree to waive prepayment of the mortgage note partnership will pay cash for the remainder of the purchase_price under the purchase agreement approximately dollar_figurei partnership anticipates acquiring possession of the project as soon as possible if service granting the requested waiver it receives a favorable ruling from the the project has not been owned by seller during the entire ten-year period the project was last placed_in_service by ending on the expected acquisition_date seller on a the project is financed with a mortgage insured under section of the national housing act gd plr-119418-99 partnership represents that the current mortgage on the project is insured under of the national housing act and is eligible for prepayment under subtitle b of the emergency low_income_housing preservation act of at any time provided the owner gives the mortgagee and hud the requisite statutory notice partnership received a letter from the office of the assistant secretary for housing u s department of housing and urban development hud stating that if the service does not grant the ten-year waiver requested by partnership it is reasonable to expect that the project will cease complying with the low-income occupancy requirements partnership represents that it has agreed to sign a waiver of its unconditional right to prepay the mortgage s on the project in addition partnership estimates that rehabilitation_expenditures in the amount of approximately dollar_figurej will be incurred for the project upon placing the project in service_partnership intends to own and operate the project in compliance with all applicable_requirements imposed under sec_42 including the occupancy and rent restrictions since the interval between the date the project was last placed_in_service a and the expected date_of_acquisition k is less than ten years partnership has failed to meet the ten-year holding_period requirement of sec_42 for the existing_building s accordingly partnership has submitted this request for a waiver of the holding_period requirement under the authority of the exception granted by sec_42 partnership makes the following additional representations and certifications concerning the project the acquisition of the building s in the project by partnership will be by purchase as defined in sec_179 as applicable under sec_42 partnership acquired the building s in the project to provide affordable housing to qualified low-income households the buildings in the project were not previously placed_in_service by partnership or by a person who was related a related_person within the meaning of sec_42 1i to partnership at the time the building s was last placed_in_service as of the date hereof the building s in the project is federally-assisted buildings as defined in sec_42 and sec_1_42-2 of the income_tax regulations there have been no nonqualified substantial improvements to the building s in the project since it was last placed_in_service on a age plr-119418-99 to the best of the knowledge of partnership and its representatives no prior owner of the project was allowed a low-income_housing_credit under sec_42 for the project and all terms and conditions of sec_42 and related sections including minimum substantial rehabilitation as provided by sec_42 will be met except for the ten-year holding_period requirement of sec_42 partnership asks that this requirement be waived under the authority granted the secretary_of_the_treasury by sec_42 ruling requested in connection with partnership's purchase of the project partnership requests that the service waive the ten-year holding requirement of sec_42 pursuant to the authority granted by the secretary under sec_42 law and analysis for an existing_building to qualify for the 30-percent present_value low-income_housing tax_credit sec_42 requires that there be a period of at least ten years between the date of the building’s acquisition by the partnership and the later of the date the building was last placed_in_service or the date of the most recent nonqualified_substantial_improvement of the building sec_42 provides an exception to the ten-year holding_period requirement of sec_42 pursuant to sec_42 a waiver may be granted under sec_42 without regard to any clause thereof with respect to a federally- assisted building described in sec_42 or iil if -- i the mortgage on such building is eligible for prepayment under subtitle b of the emergency low_income_housing preservation act of or under sec_502 of the housing act of at any time within year after the date of the application_for such a waiver ii the appropriate_federal_official certifies to the secretary that it reasonable to expect that if the waiver is not granted such building will cease complying with its low-income occupancy requirements and is iii the eligibility to prepay such mortgage without the approval of the appropriate_federal_official is waived by all persons who are so eligible and such ipb plr-119418-99 waiver is binding on all successors of such persons sec_42 defines the term federally-assisted_building as including any building that is substantially assisted financed or operated under i section of the united_states housing act of ii sec_221 or of the national housing act or iii sec_515 of the housing act of as such acts are in effect on the date of enactment of the tax_reform_act_of_1986 date sec_1_42-2 contains requirements that must be satisfied before the secretary will grant the waiver referred to in sec_42 partnership represents that it is in compliance with these requirements based solely upon partnership's and hud's representations and the relevant law and regulations set forth above we have determined that the building s in the project is federally-assisted buildings within the meaning of sec_42 ii and are eligible for the waiver granted under sec_42 c therefore we conclude that the year holding_period requirement of sec_42 is waived for partnership's acquisition of the project no opinion is expressed or implied regarding the application of any other provision of the code or regulations specifically we express no opinion on whether partnership's costs of acquisition and rehabilitation of the building s in the project will qualify otherwise for the low-income_housing_credit under sec_42 this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to sec_1_42-2 a copy of this letter_ruling shall be filed with the plr-119418-99 federal tax_return for partnership and its partners for the first taxable_year in which the low-income_housing_credit for the project is claimed by partnership in accordance with the power_of_attorney filed with this request we are sending a copy of this letter_ruling to partnership’s first authorized representative sincerely yours foitarn dy sonn agecd susan j beeman poamw - susan reaman chief branch office of assistant chief_counsel passthroughs and special industries enclosures copy for purposes copy for filing purposes
